In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Palmieri, J.), dated July 29, 2004, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
*808Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contentions, the plaintiffs submitted sufficient evidence in admissible form entitling them to judgment as a matter of law on the issue of the defendant driver’s negligence (see Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the defendants failed to submit sufficient evidence to establish the existence of a triable issue of fact (see Derdiarian v Felix Contr. Corp., 51 NY2d 308 [1980]).
The defendants’ remaining contentions are without merit. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.